Case 7:20-cr-00576-PMH Document 28 Filed 04/07/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

nomen -X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
20 -CR- 576 (PMH)
SEQUAMN STORTS

Defendant(s).

prensa ne eee enn ne nee eee eee enone x

 

Defendant Sequamn Storts hereby voluntarily consents to participate in the following
proceeding via__X videoconferencing or _X__ teleconferencing:

Initial Appearance Before a Judicial Officer

Arraignment (Note: if on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing
Conference Before a Judicial Officer

_x_. Entry of a guilty plea before a District Court Judge

Sequamn Storts by Syzeauure Fre. uaeannen Fre
Defendant’s Signature Defendant’s Counsel’s4ignature

(Judge may obtain verbal consent on
Record and Sign for Defendant)

Seguamn Storts

Susanne Brody
Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or tel hone conferencing technology,

_/_ Mare 7,2021 VAQuey,
Date The Honorable Philip M. Halpern
United States District Court Judge
